Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s response filed 1/4/21. Amended Claims 1-3, 5-11, 13, 14, 16-20 are pending. 
Regarding the prior drawing objections, the drawings submitted 1/4/21 remedy these objections. 
Regarding the prior specification objection, applicant has argued the amendments overcome the prior objection (p. 7). Applicant’s arguments have been fully considered but are not persuasive. The description is a dictionary for the claims and should provide clear support or antecedent basis for all terms used in the claims (MPEP 608.01(g)). The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import (MPEP 608.01(o)). The specification does not contain the current claim language. 
Regarding the prior 112(b) rejections, applicant has argued “commanded” is definite (p. 7-8). Applicant’s arguments have been fully considered but are not persuasive. The metes and bounds of “commanded” remains indefinite. Applicant’s specification uses this terminology at [030] and [031]. This may refer to a mental step. This may refer to a physical step. This may refer to an action. It is indefinite what the claim language is referring to. It is indefinite what subject matter is being claimed. “During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude.” (MPEP 2173.02). The claimed metes and bounds of the invention are indefinite with respect to the “commanded” language. Applicant has argued that the 
 Regarding the prior art rejection of Chichester and Seksaria, applicant has amended the claims so these references are no longer anticipatory of the current claim language. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 9, and 14 recite “wherein, when the lift cylinder is commanded”. This does not appear in the originally filed specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 13, 14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “when the one of the one or more auxiliary functions is commanded”. This is indefinite. What is changed in the system (e.g. does the valve 234 shift? ex. [030-031])? Or is this merely referring to the operator making the determination to “command”? Or is this referring to some other action? The metes and bounds of the claimed invention are indefinite. 
Claim 1 recites “wherein, when the lift cylinder is commanded”. This is indefinite. What is changed in the system? Or is this merely referring to the operator making the determination to “command”? Or is this referring to some other action?  Applicant’s originally filed specification references a main lift cylinder 222 and a free lift cylinder 224 ([024]). It is not understood how either of these are “commanded”. This language does not appear in the originally filed specification. The metes and bounds of the claimed invention are indefinite.
Claim 9 recites “wherein, when the lift cylinder is commanded”. This is indefinite. What is changed in the system? Or is this merely referring to the operator making the determination to “command”? Or is this referring to some other action?  Applicant’s originally filed specification references a main lift cylinder 222 and a free lift cylinder 224 ([024]). It is not understood how either of these are “commanded”. This language does not appear in the originally filed specification. The metes and bounds of the claimed invention are indefinite.
Claim 13 recites “the bypass valve is selectively actuated to inhibit or provide fluid flow along the bypass passage in response to an output from a hydraulic fluid sensor configured to measure a fluid 
Claim 14 recites “when one of the one or more auxiliary functions is commanded”. This is indefinite. What is changed in the system (e.g. does the valve 234 shift? ex. [030-031])? Or is this merely referring to the operator making the determination to “command”? Or is this referring to some other action? The metes and bounds of the claimed invention are indefinite. 
Claim 14 recites “wherein, when the lift cylinder is commanded, fluid flow is inhibited from flowing through the auxiliary filter”. This is indefinite. What is changed in the system? Or is this merely referring to the operator making the determination to “command”?  Or is this referring to some other action? Applicant’s originally filed specification references a main lift cylinder 222 and a free lift cylinder 224 ([024]). It is not understood how either of these are “commanded”. This language does not appear in the originally filed specification. The metes and bounds of the claimed invention are indefinite.
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 14, 16-20, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 9631613).
 	Regarding Claim 1,

 	a reservoir tank (19, Fig. 2); 
 	a pump (17) configured to draw fluid from the reservoir tank; 
 	a primary circuit (with 4) in fluid communication with a lift cylinder (4), the primary circuit including a primary filter (54) arranged on a primary return line (with 49); and 
 	an auxiliary circuit (with 9 and/or 15 and/or 14) including an auxiliary filter (42) arranged on an auxiliary return line (with 40), wherein the auxiliary circuit is in fluid communication with one or more auxiliary functions (9 and/or 15 and/or 14) that are configured to receive fluid from the pump and return fluid to the reservoir tank, 
 	wherein, when one of the one or more auxiliary functions is commanded (ex. with 26 and/or 31 and/or 36), return fluid from the one or more auxiliary functions flows through the auxiliary filter via the auxiliary return line, and
 	wherein, when the lift cylinder is commanded (ex. with 48), return fluid from the lift cylinder flows through the primary filter via the primary return line.  
	Regarding Claim 2,
	wherein the pump is arranged in the auxiliary circuit (Fig. 2).  
Examiner note: Since the difference between “arranged in a primary circuit” (Claim 3) and “arranged in the auxiliary circuit” (Claim 2, 5) does not appear to be clearly defined, nor exclusionary from one to the other, and as the pump is supplying both these circuits, the reference teaches the current claim language.
	Regarding Claim 3,
	wherein the pump is arranged in the primary circuit (Fig. 2).  
Examiner note: Since the difference between “arranged in a primary circuit” (Claim 3) and “arranged in the auxiliary circuit” (Claim 2, 5) does not appear to be clearly defined, nor exclusionary 
	Regarding Claim 5,
	wherein the pump is arranged within the auxiliary circuit (Fig. 2) and the auxiliary circuit includes an auxiliary control valve (ex. 26 and/or 31 and/or 36) configured to selectively provide fluid communication between the one or more auxiliary functions, the pump, and the reservoir tank.  
Examiner note: Since the difference between “arranged in a primary circuit” (Claim 3) and “arranged in the auxiliary circuit” (Claim 2, 5) does not appear to be clearly defined, nor exclusionary from one to the other, and as the pump is supplying both these circuits, the reference teaches the current claim language.
	Regarding Claim 6,
	wherein the auxiliary control valve includes an open center position (Fig. 2).  
	Regarding Claim 7,
	wherein, when the auxiliary control valve is selectively actuated to the open center position, fluid flow is provided from the pump to the reservoir tank through the auxiliary filter (ex. via 46 to 42, Fig. 2).  
	Regarding Claim 8,
 	wherein the auxiliary circuit includes a bypass valve (ex. 23) configured to selectively provide fluid communication along a bypass passage and allow fluid to bypass the auxiliary filter.  
	Regarding Claim 9,
	A hydraulic system for a material handling vehicle comprising: 
 	a reservoir tank (19, Fig. 2); 
 	a primary circuit (with 4) in fluid communication with a lift cylinder (4), the primary circuit including a primary filter (54) arranged on a primary return line (with 49); and 

 	wherein, when the auxiliary pump is activated to provide fluid flow and the bypass valve inhibits fluid communication along the bypass passage, return fluid from the one or more auxiliary functions flows through the auxiliary filter via the auxiliary return line (Fig. 2), and 
 	wherein, when the lift cylinder is commanded, return fluid from the lift cylinder flows through the primary filter via the primary return line (Fig. 2).  
	Regarding Claim 10,
	wherein, when the auxiliary pump is activated to provide fluid flow and the bypass valve provides fluid communication along the bypass passage, fluid flow bypasses the auxiliary filter and is provided from the auxiliary pump to the reservoir tank (ex. via 23 to 47 to 49 to 54 to 19).   
 	Regarding Claim 14,
 	A hydraulic system for a material handling vehicle comprising: 
 	a reservoir tank (19, Fig. 2); 
 	a primary circuit including a primary pump (17) configured to provide fluid flow to a lift cylinder (4), the primary circuit including a primary filter (54) arranged on a primary return line (with 49); 
 	an auxiliary circuit including an auxiliary filter (42) arranged on an auxiliary return line (via 46), wherein the auxiliary circuit is in fluid communication with one or more auxiliary functions (9 and/or 15 and/or 14); and 

 	wherein, when one of the one or more auxiliary functions is commanded, return fluid from the one or more auxiliary functions flows through the auxiliary filter via the auxiliary return line (Fig. 2), and
 	wherein, when the lift cylinder is commanded, return fluid from the lift cylinder flows through the primary filter via the primary return line (Fig. 2).  
	Regarding Claim 16,
	wherein the auxiliary circuit includes a bypass valve (23) configured to selectively provide fluid communication along a bypass passage (to 24) and allow fluid to bypass the auxiliary filter.  
	Regarding Claim 17,
	wherein the auxiliary circuit includes a selective priority valve (23) that is configured to selectively provide or inhibit fluid communication between the primary pump and the auxiliary circuit.  
	Regarding Claim 18,
	wherein the auxiliary circuit includes an auxiliary control valve (26 and/or 31 and/or 36) configured to selectively provide fluid communication between the one or more auxiliary functions, the primary pump, and the reservoir tank.  
	Regarding Claim 19,
	wherein the auxiliary control valve includes an open center position (Fig. 2).  
	Regarding Claim 20,
 	wherein, when the selective priority valve provides fluid communication between the primary pump and the auxiliary circuit, fluid flow is provided from the primary pump to the reservoir tank through the auxiliary filter (Fig. 2).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ueda. 
 	Regarding Claim 11, Ueda teaches the invention substantially as claimed except for
 	wherein the primary circuit further includes a primary pump.  
	Ueda teaches pump 17 (already cited in Claim 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Ueda to include a second pump (“primary pump”), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI, B).
Examiner note: Since the difference between the pumps’ locations in the “primary circuit” (Claim 11) and “auxiliary circuit” (Claim 9) does not appear to be clearly defined, nor exclusionary from one to the other, the reference as modified teaches the current claim language.


Claim 11, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Schoenmaker et al. (US 5462136).
 	Regarding Claim 11, Ueda teaches the invention substantially as claimed except for
 	wherein the primary circuit further includes a primary pump.
 	Schoenmaker teaches
	for a hydraulic system,

	wherein the primary circuit further includes a primary pump (51).
	Schoenmaker also teaches an alternative to this two pump setup with only one pump (Fig. 2a). 
Since both references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Ueda to include a second pump as taught by Schoenmaker in order to provide an alternative pumping system that performs equally well with predictable results. This has the added benefit of redundancy should one pump cease operation due to malfunction, thereby increasing safety.
Examiner note: Since the difference between the pumps’ locations in the “primary circuit” (Claim 11) and “auxiliary circuit” (Claim 9) does not appear to be clearly defined, nor exclusionary from one to the other, the reference as modified teaches the current claim language.


	Examiner note: Claim 13 below is being treated with an alternative interpretation of the “bypass valve” and “bypass passage” to the 102 rejection above.
 Claim 13, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Hausdorf (DE 102012017059).
	Regarding Claim 13, Ueda teaches
	A hydraulic system for a material handling vehicle comprising: 
 	a reservoir tank (19, Fig. 2); 
 	a primary circuit in fluid communication with a lift cylinder (4), the primary circuit including a primary filter (54) arranged on a primary return line (with 49); and 
 	an auxiliary circuit including an auxiliary filter (42) arranged on an auxiliary return line, an auxiliary pump, an auxiliary control valve (ex. 26 and/or 31 and/or 36), wherein the auxiliary control 
 	wherein, when the auxiliary pump is activated to provide fluid flow, return fluid from the one or more auxiliary functions flows through the auxiliary filter via the auxiliary return line (Fig. 2), and 
 	wherein, when the lift cylinder is commanded, return fluid from the lift cylinder flows through the primary filter via the primary return line (Fig. 2),
	Ueda does not teach
 	a bypass passage, and a bypass valve arranged on the bypass passage, and wherein the bypass valve is configured to selectively provide or inhibit fluid communication along the bypass passage
 	wherein, when the auxiliary pump is activated to provide fluid flow and the bypass valve inhibits fluid communication along the bypass passage, return fluid from the one or more auxiliary functions flows through the auxiliary filter via the auxiliary return line, and 
 	wherein the bypass valve is selectively actuated to inhibit or provide fluid flow along the bypass passage in response to an output from a hydraulic fluid sensor configured to measure a fluid condition.  
	Hausdorf teaches
	for a hydraulic system (ex. [022, 023] Figs. 1-2),
	a bypass passage (with 7, 8), and a bypass valve (9) arranged on the bypass passage, and wherein the bypass valve is configured to selectively provide or inhibit fluid communication along the bypass passage,
 	when the bypass valve inhibits fluid communication along the bypass passage, fluid flows through the filter (5) via the line (Fig. 1),
wherein the bypass valve (9, [028, 029]) is selectively actuated to inhibit or provide fluid flow along the bypass passage (with 7, 8) in response to an output from a hydraulic fluid sensor (11) configured to measure a fluid condition.

Since both references are directed to hydraulic systems with filters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass valve of the hydraulic system of Ueda to use a bypass valve and passage as taught by Hausdorf in order to provide significantly lower flow losses occur than would be the case when flowing through the filter element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745            

/THOMAS E LAZO/Primary Examiner, Art Unit 3745